20 So.3d 1004 (2009)
R. Casper ADAMSON, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D09-3577.
District Court of Appeal of Florida, First District.
October 30, 2009.
R. Casper Adamson, pro se, Appellant.
Bill McCollum, Attorney General, and Lance Eric Neff, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellee's motion to dismiss is granted. This appeal is hereby dismissed as moot. See Montgomery v. Dep't of Health and Rehab. Serv., 468 So.2d 1014 (Fla. 1st DCA 1985).
HAWKES, C.J., WOLF and WETHERELL, JJ., concur.